

 
 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page

Exhibit (10.19)


Eastman Kodak Company


Administrative Guide for the 2004-2005 Performance Cycle
of the Leadership Stock Program
under Article 12 of the
2000 OMNIBUS LONG-TERM COMPENSATION PLAN
 
 
ARTICLE 1.  INTRODUCTION                                  1
ARTICLE 2.  DEFINITIONS                                        3
ARTICLE 3.  PARTICIPATION                                          6
ARTICLE 4.  FORM OF AWARDS                                            7
ARTICLE 5.  AWARD
ALLOCATION                                                                                     
8
ARTICLE 6.  ESTABLISING PERFORMANCE
FACTORS                                                     9
ARTICLE 7.  DETERMINATION OF EARNED
AWARDS                                                   11
ARTICLE 8.  PRECONDITIONS TO RECEIPT OF AN EARNED AWARD                       
12
ARTICLE 9.  PAYMENT OF
AWARDS                                                                                   15
ARTICLE 10.  DEFERRAL OF
AWARDS                                                                               
16
ARTICLE 11.  DIVIDEND
EQUIVALENTS                                                                              
21
ARTICLE
12.  MISCELLANEOUS                                                                                            
23
EXHIBIT A - TARGET AWARD RANGE (SECTION
5.2)                                                     25
EXHIBIT B - PERFORMANCE GOAL (SECTION
6.2)                                                            25
EXHIBIT C - PERFORMANCE FORMULA (SECTION
6.3)                                                   25


© 2006, Eastman Kodak Company
As Amended Effective January 1, 2009















As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 1 



Eastman Kodak Company


Administrative Guide for the 2004-2005 Performance Cycle
Of the Leadership Stock Program
Under Article 12 of the
2000 Omnibus Long-Term Compensation Plan




 ARTICLE 1.  INTRODUCTION
 


1.1           Background


Under Article 12 of the 2000 Omnibus Long-Term Compensation Plan (the “Plan”),
the Executive Compensation and Development Committee of Kodak’s Board of
Directors (the “Committee”) may, among other things, award the opportunity to
earn shares of Common Stock to those executives as the Committee in its
discretion may determine, subject to such terms, conditions and restrictions as
it deems appropriate.  This Administrative Guide was originally adopted by the
Committee at its February 17, 2004 meeting, and was amended and restated by the
Committee at its October 17, 2006 meeting, effective October 17, 2006, except
that any changes related to the definitions of, and references to Fair Market
Value and Market Value shall be effective January 1, 2006.


1.2           Purpose


This Administrative Guide governs the Committee’s grant of Awards under Article
12 of the Plan   pursuant to a subprogram that is hereinafter referred to as the
“Leadership Stock Program,” to be effective as of January 1, 2004, by which the
Committee will award the opportunity to earn shares of Common Stock for the
Cycle to (a) all executives employed by Kodak world-wide in wage grades 48
through 55, and (b) certain designated senior-level executives employed by Kodak
Subsidiaries, with the objectives of improving the relationship between
controllable performance and realized compensation and enhancing the focus on
long-term operating goals.  It is expected that improvement in these areas will
have a corollary effect upon the price of the Common Stock.


In addition, this Administrative Guide is intended to establish those
requirements necessary to ensure that the Cycle’s Awards will be treated as
performance-based compensation for the purposes of Section 162(m) of the
Code.  These requirements include establishment of the Cycle's

As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 2 

Performance Criteria, Performance Goal and Performance Formula.


1.3           Administration


The Leadership Stock Program shall be administered by the Committee.  The
Committee is authorized to issue this Administrative Guide and to make changes
in this Administrative Guide as it from time to time deems proper. The Committee
is authorized to interpret and construe the Leadership Stock Program and this
Administrative Guide, to prescribe, amend, and rescind rules and regulations
relating to each, and to make all other determinations necessary, appropriate or
advisable for the administration of the Leadership Stock Program.  If there are
any inconsistencies between the terms of this Administrative Guide and the terms
of the Plan, the terms of the Plan will control. Any determination by the
Committee in carrying out, administering or construing the Leadership Stock
Program will be final and binding for all purposes and upon all interested
persons and their heirs, successors and personal representatives.  The Committee
is authorized to suspend or terminate the Leadership Stock Program, at any time,
for any reason, with or without prior notice.







As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 3 

 ARTICLE 2.  DEFINITIONS
 


Any defined term used in this Administrative Guide, other than those set forth
in this Article 2 or defined within another Article of this Administrative
Guide, will have the same meaning for purposes of this document as that ascribed
to it under the terms of the Plan.


2.1           Approved Reason


“Approved Reason” means, with regards to all Participants other than a
Participant who is subject to Section 16 of the Exchange Act or a Covered
Employee, a reason for terminating employment which, in the opinion of the CEO,
is in the best interests of the Company.  With regards to a Participant who is
subject to Section 16 of the Exchange Act or is a Covered Employee, “Approved
Reason” means a reason for terminating employment which, in the opinion of the
Committee, is in the best interest of the Company.


2.2           Award Payment Date


“Award Payment Date” is the date payment of an Award in the form of shares of
Common Stock is credited to the Participant’s account with Kodak’s transfer
agent pursuant to Section 9.3 because the Participant has not elected to defer
the payment of his or her Award.


2.3
Cycle



“Cycle” or “Performance Cycle” means the two year period commencing on January
1, 2004 and ending December 31, 2005.


2.4           Enrollment Period


“Enrollment Period” means the single period of consecutive days, designated by
the Committee, provided, however, such period shall end on or before March 30 of
the first year in the Cycle.


2.5           EPS


“Earnings per Share” or “EPS” means operational earnings per share determined in
accordance with generally accepted accounting principles consistently applied,
adjusted for the impact thereon of any acquisitions or divestitures and
excluding restructuring charges or any other one time charges, as finally
determined by the Company’s independent public accountants.

As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 4 

2.6           Fair Market Value


“Fair Market Value” means the mean of the high and low sales prices of a share
of Common Stock on a particular date on the New York Stock Exchange.  In the
event that the Common Stock is not traded on the New York Stock Exchange on the
relevant date, the Fair Market Value will be determined on the next preceding
day on which the Common Stock was traded.


2.7           Interest Rate


Intentionally Omitted


2.8           Joint Venture


“Joint Venture” means a corporation or other business entity in which the
Company has an ownership interest of fifty percent (50%).


2.9           Market Value


Intentionally Omitted


2.10         Participant Account


“Participant Account” means the account established by the Company for each
Participant who is granted an Award under the Leadership Stock Program to record
and account for the grant of the Award and any dividend equivalents that are to
be credited to the Account pursuant to Articles 10 or 11, until such time as the
balance in the Account is paid, canceled, forfeited or terminated, as the case
may be.


2.11          Performance Criteria


“Performance Criteria” means, with respect to the Leadership Stock Program, the
criteria of Earnings per Share that will be used to establish the Performance
Goal for the Performance Cycle, as described in Article 6.


2.12
Performance Cycle



“Performance Cycle” has the meaning specified in Section 2.3.

As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 5 



2.13         Performance Goal


“Performance Goal” means, with respect to the Performance Cycle of the
Leadership Stock Program, the goal based upon the Performance Criteria and
established by the Committee, as more particularly described in Article 6.


2.14         Target Award


“Target Award” means, for the Performance Cycle of the Leadership Stock Program,
the target award amount, expressed as a number of shares of Common Stock,
allocated to a Participant prior to the start of the Performance Cycle pursuant
to Section 5.2.


2.15         Target Award Range


“Target Award Range” has the meaning, for the Performance Cycle of the
Leadership Stock Program, set forth in Section 5.1.


2.16         Unit


“Unit” means a bookkeeping entry used by the Company to record and account for
the amount of an Award granted to a Participant and any dividend equivalents
that are to be credited to the Participant’s Account pursuant to Articles 10 or
11, even though such Award and dividend equivalents have not yet been earned,
until such time as the balance in the Account is paid, canceled, forfeited,  or
terminated, as the case may be.  Units are expressed in terms of one Unit being
the equivalent of one share of Common Stock.


2.17
Valuation Date



“Valuation Date” means the date on which Awards under the Plan are paid or
restrictions with respect to Awards under the plan lapse, as applicable for
purposes of the relevant valuation.   If the applicable date in the preceding
sentence is not a business day, then the business day immediately prior to such
date shall be used.


2.18         Vesting Date


“Vesting Date” shall mean the date that is one (1) year following the end of the
Performance Cycle, except that the Vesting Date may be an earlier date with
respect to any particular Participant under the circumstances described in
Section 8.2  (Death, Disability, Retirement or Termination for an Approved
Reason) and 8.4 (Divestiture to an Unrelated Third Party) below.

As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 6 



 ARTICLE 3.  PARTICIPATION
 


3.1           In General


The executives who are eligible to participate in this Cycle of the Leadership
Stock Program are those executives who, as of the first day of the Cycle, are
either employed by Kodak world-wide in wage grades 48 through 55, or are
senior-level executives employed by Kodak Subsidiaries.  The CEO will make
recommendations for participation for this Cycle of the Leadership Stock Program
from among those eligible executives.  Participants for this Cycle of the
Leadership Stock Program will be designated by the Committee from those
recommended by the CEO.  A schedule of such Participants is maintained by
Kodak’s Worldwide Total Compensation Group.


3.2           New Participants


No person may become eligible to participate in this Cycle of the Leadership
Stock Program after the first day of the Cycle, whether as a result of a job
change or otherwise.


3.3           Termination of Participation


A Participant’s participation in this Cycle of the Leadership Stock Program is
subject to immediate termination upon the Participant’s termination of
employment from the Company.  In the case of the Participant’s termination of
employment on or before the Vesting Date, the Participant will no longer be
eligible to receive an Award for the Cycle and consequently, will forfeit any
and all rights to receive payment on account of an Award for the Cycle, except
as specified in Section 8.2  (Death, Disability, Retirement or Termination for
an Approved Reason), Section 8.3 (Divestiture to a Joint Venture) and 8.4
(Divestiture to an Unrelated Third Party).





As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 7 

 ARTICLE 4.  FORM OF AWARDS
 


4.1           Form of Awards


Awards granted under the Leadership Stock Program provide Participants with the
opportunity to earn shares of Common Stock, subject to the terms and conditions
contained in this Administrative Guide and the Plan.  Each Award granted under
the Leadership Stock Program shall be expressed as a fixed number of Units that
will be equivalent to an equal number of shares of Common Stock.  The fixed
number of Units that are allocated to a Participant by the Committee prior to
the start of the Performance Cycle is referred to herein and in the Plan as the
Target Award.


4.2           Participant Account


The Company will establish a Participant Account for each Participant who is
granted an Award.


4.3           Participant’s Account Unfunded


The maintenance of individual Participant Accounts is for bookkeeping purposes
only; the Units recorded in the account are not actual shares of Common
Stock.  The Company will not reserve or otherwise set aside any Common Stock for
or to any Participant Account.  No Participant shall have the right to exercise
any of the rights or privileges of a shareholder with respect to the Units
credited to his or her Participant Account.  As more specifically described in
Article 11, until the Committee has certified the Award earned by a Participant
pursuant to the procedure referred to in Article 7 of this Guide, no additional
Units will be credited for dividends that may be paid on the Company’s Common
Stock.



As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 8 

 ARTICLE 5.                                AWARD ALLOCATION
 


5.1           Target Award Range


The attached Exhibit “A” shows by wage grade the range of the number of Units
that an eligible executive could be allocated with respect to the Performance
Cycle (the “Target Award Range”).  Exhibit “A” also shows the midpoint for the
Target Award Range for each wage grade.


5.2           Establishing the Target Award


No later than the first day of the Cycle, each Participant’s unit management
will review the Participant’s most recent GOLD relative leadership assessment
and, based upon that assessment, recommend the fixed percentage (from 0% – 150%)
to be applied to the midpoint of the Target Award Range applicable to that
Participant to determine the fixed number of Units that will be allocated to
that Participant.


The unit management’s recommendation will be made to the CEO, except in the case
of a Participant who is subject to Section 16 of the Exchange Act or a Covered
Employee, in which case the recommendation is to be made to the Committee.


Prior to the first day of the Cycle, the fixed number of Units that are
allocated to a Participant will be established by the CEO, except in the case of
a Participant who is subject to Section 16 of the Exchange Act or a Covered
Employee, in which case the fixed number of Units that are allocated to a
Participant will be established by the Committee.


The fixed number of Units that are allocated to a Participant prior to the start
of the Performance Cycle is referred to herein and in the Plan as the “Target
Award.”



As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 9 

 ARTICLE 6.  ESTABLISING PERFORMANCE FACTORS
 


6.1           Performance Criteria


The Committee has selected Earnings per Share as the “Performance Criteria” for
purposes of establishing the Performance Goal for the Performance Cycle.


6.2           Performance Goal


No later than its regularly scheduled meeting for the month of February in the
first year of the Performance Cycle, the Committee shall establish the target
amount of Earnings per Share for each of the two calendar years of the
Performance Cycle that, when aggregated, will serve as the “Performance Goal”
for purposes of assessing the Company’s performance during the entire
Performance Cycle.


The Committee will also establish the minimum aggregate amount of Earnings per
Share for the two calendar years of the Performance Cycle (the “Minimum
Performance Goal”) that will serve as the minimum actual Earnings per Share for
the entire Performance Cycle that will be necessary in order for any amount of
an Award to be considered to have been earned by the Participants for the
Performance Cycle.


The Committee will cause the Performance Goal and the Minimum Performance Goal
to be documented in an Exhibit “B” to this Administrative Guide.


6.3           Performance Formula


The “Performance Formula,” which will determine the amount of an Award that will
be considered to have been earned by a Participant, is as follows:


Award Earned = Target Award x Applicable Award Percentage


The Company’s actual Earnings per Share for the entire Performance Cycle in
relation to the Performance Goal shall be used to determine the Applicable Award
Percentage.


No later than its regularly scheduled meeting for the month of February in the
first year of the Performance Cycle, the Committee shall establish the specific
formula by which the Applicable Award Percentage will be determined.

As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 10 

For example, a table such as the following may be used to determine the
Applicable Award Percentage:


As an example only:
 
EPS Performance as a % of
EPS Performance Goal
Applicable Award
Percentage
   
   If  < 80%
0%
   If  80% (the Minimum Performance Goal)
80%
   If  >80% but <100%
pro-rata
   If  100% (the Performance Goal)
100%
   If  >100% but <200%
pro-rata
   If  $200%
200%
   



The Committee will cause the Performance Formula that is to be used to establish
the Applicable Award Percentage to be documented in an Exhibit “C” to this
Administrative Guide.

As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 11 

 ARTICLE 7.  DETERMINATION OF EARNED AWARDS
 


7.1           Certification


Following the completion of the Performance Cycle, the Committee shall meet to
review and certify in writing whether, and to what extent, the Performance Goal
for the Performance Cycle has been achieved.  If the Committee certifies that
the Minimum Performance Goal has been achieved, it shall, based upon application
of the Performance Formula to the Performance Goal for this Cycle, also
calculate and certify in writing the Applicable Award Percentage.  The Committee
shall then determine and certify the actual amount of each Participant’s Award
that has been earned for the Performance Cycle, with any fractional shares being
rounded up to a whole share.


7.2           Negative Discretion


Notwithstanding any provision contained herein to the contrary, in determining
the actual amount of an individual Award to be deemed earned for the Cycle, the
Committee may, through the use of Negative Discretion, reduce or eliminate the
amount of the Award that would otherwise be earned by application of  the
Performance Formula, if, in its sole judgment, such reduction or elimination is
appropriate.



As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 12 

 ARTICLE 8.  PRECONDITIONS TO RECEIPT OF AN EARNED AWARD
 


8.1           Continuous Employment Until Payment


A Participant must remain continuously employed with the Company (in any wage
grade) at all times from the first day of the Cycle through the Vesting Date in
order to remain eligible for an Award.  If a Participant’s employment with the
Company ceases during this period for any reason, the Participant will forfeit
the entire number of Units that have been allocated to him or her for the Cycle
(including any Units that are earned but not vested) and any dividend
equivalents that have been credited to the Account pursuant to Article 11
hereof.  The limited exceptions to the requirements of this Section 8.1 are
specified in Sections 8.2, 8.3 and 8.4 below.


8.2           Death, Disability, Retirement, or Termination for an Approved
Reason before the Vesting Date


Notwithstanding any provision contained in this Article 8 to the contrary, if
prior to the Vesting Date, a Participant’s employment with the Company ceases
for an Approved Reason or as a result of his or her death, Disability or
Retirement, and if such Participant had been employed with the Company for the
entire first year of the two years in the Performance Cycle, such Participant
shall be entitled to receive a pro-rata Award calculated according to the
formula set forth in Section 8.5 below.


In the event a Participant’s employment with the Company ceases at any time
during the first of the two years in the Performance Cycle (whether for an
Approved Reason or as a result of his or her death, Disability or Retirement),
the Participant will no longer be eligible for an Award for such Cycle and,
consequently, will forfeit any and all rights to receive an Award for such
Cycle.


For purposes of Section 9.1, the Vesting Date of a Participant entitled to
receive a pro-rata Award pursuant to Section 8.2 shall be deemed to be the date
the Committee has certified the Company’s performance for the entire Performance
Cycle as provided in Section 7.1.

As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 13 

8.3           Divestiture to a Kodak Joint Venture


Notwithstanding any provision contained in this Article 8 to the contrary, if
prior to the Vesting Date, a Participant’s employment with the Company ceases as
a result of the Company’s sale or other disposition to a Joint Venture of the
business unit in which the Participant was employed, such Participant will be
entitled to receive a pro-rata Award, calculated according to the formula set
forth in Section 8.5 below, provided that (a) his or her employment with the
Company ceases after the first of the two years in the Performance Cycle, and
(b) such Participant is employed by either the Company or such Joint Venture at
all times from the first day of the Cycle through the Vesting Date.


If either of the conditions (a) or (b) set forth in the prior paragraph are not
met, a Participant whose employment with the Company ceases at any time prior to
the Vesting Date as a result of the Company’s sale or other disposition to a
Joint Venture of the business unit in which the Participant was employed, is no
longer eligible for an Award for such Cycle and, consequently, will forfeit any
and all rights to receive an Award for such Cycle.


8.4           Divestiture to an Unrelated Third Party


Notwithstanding any provision contained in this Article 8 to the contrary, if
prior to the Vesting Date, a Participant’s employment with the Company ceases as
a result of the Company’s sale or other disposition of the business unit in
which the Participant was employed, to a corporation or other business entity in
which the Company has no ownership interest, such Participant will be entitled
to receive a pro-rata Award, calculated according to the formula set forth in
Section 8.5 below, provided that his or her employment with the Company ceases
after the first of the two years in the Performance Cycle.


A Participant whose employment with the Company ceases at any time during the
first of the two years in the Performance Cycle as a result of the Company’s
sale or other disposition of the business unit in which the Participant was
employed, to a corporation or other business entity in which the Company has no
ownership interest, is no longer eligible for an Award for such Cycle and,
consequently, will forfeit any and all rights to receive an Award for such
Cycle.


For purposes of Section 9.1, the Vesting Date of a Participant entitled to
receive a pro-rata Award pursuant to Section 8.4 shall be deemed to be the date
the Committee has certified the Company’s performance for the entire Performance
Cycle as provided in Section 7.1.



As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 14 

8.5           Pro-rata Award


The pro-rata Award to which a Participant may become entitled pursuant to the
provisions of Sections 8.2, 8.3 or 8.4 shall be determined by applying a
percentage to the amount of the Award that the Committee certifies according to
Section 7.2 as the amount that would have been earned by the Participant after
application of the Performance Formula for the entire Performance Cycle.  The
percentage to be applied shall be determined by dividing the number of full
months in the Performance Cycle prior to the Participant’s cessation of
employment with the Company by the total number of full months in the
Performance Cycle.  For purposes of this calculation, a partial month shall be
treated as a full month to the extent of 15 or more days in such month have
elapsed.



As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 15 



 ARTICLE 9.  PAYMENT OF AWARDS
 


9.1           Timing of Award Payments


Awards that have been earned for this Cycle and any dividend equivalents that
are credited to the Account pursuant to Article 11 shall be paid as soon as is
administratively practicable after the Vesting Date by the procedure described
in Section 9.3


9.2           Form of Payment of Awards


Awards for this Cycle including any dividend equivalents that are credited to
the Account pursuant to Article 11 shall be paid in the form of shares of Common
Stock in accordance with the procedure described in Section 9.3, subject to the
terms, restrictions and conditions of the Plan and those set forth in this
Administrative Guide.


9.3           Issuance of Shares of Common Stock


On the Award Payment Date, Kodak will, unless a valid deferral election has been
made by the Participant pursuant to Article 10 of this Administrative Guide,
subtract from a Participant's account the number of Units that are withheld for
taxes under Section 12.6 below, and then, with respect to the remaining Units,
promptly instruct its transfer agent to reflect, in an account of the
Participant on the books of the transfer agent, the shares of Common Stock that
are to be delivered to the Participant.  Upon the Participant’s request, the
transfer agent will deliver to the Participant a stock certificate for the
remaining number of shares of Common Stock held in that account of the
Participant.


9.4           Non-Assignable


No Awards or any other payment under the Leadership Stock Program shall be
subject in any manner to alienation, sale, transfer (except by will of the laws
of descent and distribution), assignment, pledge or encumbrance, nor shall any
Award by payable to any one other than the Participant to whom it was granted.







As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 16 

 ARTICLE 10.  DEFERRAL OF AWARDS
 


10.1         Election to Defer Awards


Pursuant to the provisions of this Article 10, a Participant may irrevocably
elect to defer receipt of all (but not less than all) of the Award earned by the
Participant for this Cycle including any dividend equivalents that are credited
to the Account pursuant to Article 11.  However, the filing of such an election
by a Participant shall not in any manner entitle the Participant to receive
payment of an Award for the Cycle.  The determination as to whether or not such
Participant becomes entitled to payment of an Award for the Cycle will be
decided solely in accordance with the terms of this Administrative Guide and the
Plan.


10.2         Time of Election


A Participant who wishes to defer an Award, or a portion thereof, must elect to
do so during the Enrollment Period by following the procedure described in
Section 10.3 below.


10.3         Manner of Electing Deferral


A Participant may irrevocably elect to defer all (but not less than all) of the
Award to which the Participant may become entitled for this Cycle including any
dividend equivalents that are credited to the Account pursuant to Article 11 by
executing and returning the election form provided by the Company to the person
or department designated by the Company during the Enrollment Period.  The
Participant may elect to receive payment of the deferred Award in either a
single sum or in ten (10) annual installments, payable in each case following
the termination of the Participant’s employment with the
Company.  Notwithstanding the Participant’s election to receive payment of the
deferred Award in installments, if at any time following the termination of the
Participant’s employment with the Company, the value of the Participant’s
Account is less than $10,000, the Company may pay the entire balance of any
amount due to the Participant under the Leadership Stock Program in a lump sum.


10.4         Procedure of Accounting for Award Deferrals


In the event a Participant who has made an irrevocable election to defer an
Award in accordance with the procedure described in Section 10.3, would
otherwise be entitled to be paid an Award, the Award deferred by a Participant
will, in lieu of being paid to the Participant in the form of shares of Common
Stock, remain credited to the Participant’s Account in the form of an equal
number of Units.

As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 17 



10.5         Dividend Equivalents


In the case of a Participant who has earned an Award for this Cycle, the payment
of which has been deferred by the Participant in accordance with the procedure
described in Section 10.3, the provisions of Sections 10.6, 10.7 and 10.8 will
apply on and after the Vesting Date.


10.6         Stock Dividends


Effective as of the payment date for each stock dividend (as defined in Section
305 of the Code) on the Common Stock, additional Units will be credited to the
Account of a Participant described in Section 10.5.  The number of Units that
shall be credited to the Account of such a Participant will equal the number of
shares of Common Stock which the Participant would have received as stock
dividends had the Participant been the owner on the record date for such stock
dividend of the number of shares of Common Stock equal to the number of Units
credited to the Participant’s Account on such record date.  To the extent the
Participant would have also received cash, in lieu of fractional shares of
Common Stock, had the Participant been the record owner of such shares, for such
stock dividend, then his or her Account shall also be credited with that number
of Units, or fractions thereof, equal to such cash amount divided by the Fair
Market Value of the Common Stock on the payment date for such dividend.


10.7         Cash Dividends


Effective as of the payment date for each cash dividend on the Common Stock,
additional Units shall be credited to the Account of a Participant described in
Section 10.5.  The number of Units that shall be credited to the Account of such
a Participant shall be computed by multiplying the dollar value of the dividend
paid upon a single share of Common Stock by the number of Units held in the
Participant's Account on the record date for such dividend and dividing the
product thereof by the Fair Market Value of the Common Stock on the payment date
for such dividend.
 
10.8         Reorganization


If the Company undergoes a reorganization (as defined in Section 368(a) of the
Code) after the Vesting Date of a Participant described in Section 10.5, the
Committee may, in its sole and absolute discretion, take whatever action it
deems necessary, advisable or appropriate with respect to the Account of such a
Participant in order to reflect such transaction, including, but not limited to,
adjusting the number of Units credited to such a Participant's Account.

As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 18 





10.9         Termination of Employment After Deferral


The balance in a Participant’s Account following the Vesting Date of the
Participant, the payment of which has been deferred by the Participant, shall
remain in the Participant’s Account until the Participant’s employment with the
Company is terminated.



 
(i)
Death.  If such Participant’s employment is terminated due to his or her death,
payment of the deceased Participant's Account shall be made in accordance with
the provisions of Section 10.11.



 
(ii)
Termination of Employment for Other Than Death.  If such Participant’s
employment is terminated for any reason other than death, his or her Account
shall be distributed in accordance with the provisions of Section 10.10.



10.10       Payment of Accounts


No withdrawal shall be permitted after the Vesting Date from a Participant's
Account, the payment of which has been deferred by the Participant, except as
provided in this Section 10.10, Sections 10.11 and 10.12 and Plan Articles 17
and 18.


(i)           Manner of Payment.   Payment of such Participant's Account shall
be made in accordance with the election made by the Participant pursuant to
Section 10.3.


(ii)           Form of Payment.   Payment from such Participant's Account shall,
at the sole and absolute discretion of the Committee, be made in cash or Common
Stock, or a combination thereof.  Payment in Common Stock shall be made by the
Company subtracting from a Participant's account the number of Units that are
withheld for taxes under Section 12.6 below, and then, with respect to the
remaining Units, instructing its transfer agent to reflect, in an account of the
Participant on the books of the transfer agent, the shares of Common Stock that
are to be delivered to the Participant.  Upon the Participant’s request, the
transfer agent will deliver to the Participant a stock certificate for the
remaining number of shares of Common Stock held in that account of the
Participant.


(iii)           Timing of Payment.  Payment of the deferred Award (or in the
applicable case, the first installment thereof) is to be made on the fifth
business day in March following the Participant’s termination of employment and
payment of any subsequent installment due to the Participant shall be made on
the fifth business day in each succeeding March.

As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 19 

(iv)           Valuation.  If payment of such a Participant's Account is to be
paid in installments, the amount of each payment shall be equal to the Fair
Market Value, as of the immediately preceding Valuation Date, of the
Participant's Account, divided by the number of installments remaining to be
paid.


10.11      Payment after Death


If a Participant dies after the Vesting Date but prior to complete payment of
his or her Account, the payment of which has been deferred by the Participant,
the provisions of this Section 10.11 shall become operative.  The balance of
such Participant's Account shall be paid in the form of shares of Common Stock,
with payment to the deceased Participant's estate within 30 days after
appointment of a legal representative of the deceased Participant.  In any
event, payment will be made no later than the end of the taxable year of death
(or, if later, the fifteenth day of the third month following the date of
death).


Upon payment, Kodak will subtract from the Participant's account the number of
Units that are withheld for taxes under Section 12.6 below, and then, with
respect to the remaining Units, promptly instruct its transfer agent to reflect,
in an account on the books of the transfer agent, the shares of Common Stock
that are to be delivered.  Upon request, the transfer agent will deliver a stock
certificate for the remaining number of shares of Common Stock held in that
account.


10.12      Hardship


Upon written approval from the Committee, a Participant, whether or not he or
she is still employed by the Company, may be permitted to receive all or part of
the balance in his or her Participant Account, the payment of which has been
deferred by the Participant, if the Committee, in its sole and absolute
discretion, determines that an emergency event beyond the Participant's control
exits which would cause such Participant severe financial hardship if the
payment of his or her deferred Award were not approved.  A distribution shall be
permitted only to the extent that the emergency event constitutes an
“unforeseeable emergency” within the meaning of Section 409A of the Internal
Revenue Code (the “Code”) and the treasury regulations and other official
guidance issued thereunder (collectively, “Section 409A”).  An “unforeseeable
emergency” is a severe financial hardship to the Participant resulting from an
illness or accident of the Participant, the Participant’s spouse, the
Participant’s beneficiary or the Participant’s dependent(s) (as defined in Code
Section 152 without regard to

As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 20 

Sections 152(b)(1), (b)(2) and (d)(1)(B)) or loss of the Participant’s property
due to casualty or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant (as
contemplated by Code Section 409A).  Any such distribution for hardship shall be
limited to the amount needed to meet such emergency.


10.13      Withholding


The Company will subtract from any payment to the Participant an amount that is
withheld for taxes under Section 12.6 below.


10.14      Statement of Account


Statements will be sent no less frequently than annually after the Vesting Date
to each Participant showing the value of the Participant's Account, the payment
of which has been deferred by the Participant.


10.15      No Deferral Prohibited by Law


No Participant shall be permitted to defer receipt of the Award granted to him
or her for this Cycle where such deferral is either impractical under or
prohibited by any applicable governmental law, regulation, rule or
administrative action.

As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 21 

 ARTICLE 11.  DIVIDEND EQUIVALENTS
 


11.1         Dividend Equivalents


In the event of the payment of any cash dividend on the Common Stock or any
stock dividend (as defined in Section 305 of the Code) on the Common Stock with
a record date occurring during the period beginning on the date the Committee
certifies the amount of the Award that has been earned by the Participants and
ending on the Vesting Date, a Participant’s Account shall be credited with
additional Units.


The amount of such additional Units to be credited to each Participant who has
earned an Award for this Cycle is as set forth in Section 11.2 and Section
11.3.  Any such additional Units will be credited as of the payment date for
each such dividend.


11.2         Stock Dividends


The number of Units that shall be credited to the Account of such a Participant
will equal the number of shares of Common Stock which the Participant would have
received as stock dividends had the Participant been the owner on the record
date for such stock dividend of the number of shares of the Common Stock equal
to the number of Units credited to the Participant’s Account on such record
date.  To the extent the Participant would have also received cash, in lieu of
fractional shares of Common Stock, had the Participant been the record owner of
such shares, for such stock dividend, then his or her Account shall also be
credited with that number of Units, or fractions thereof, equal to such cash
amount divided by the Fair Market Value of the Common Stock on the payment date
for such dividend.


11.3         Cash Dividends


The number of Units that shall be credited to the Account of such a Participant
shall be computed by multiplying the dollar value of the dividend paid upon a
single share of Common Stock by the number of Units credited to the
Participant’s Account on the record date for such dividend and dividing the
product thereof by the Fair Market Value of the Common Stock on the payment date
for such dividend.



As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 22 

11.4         Reorganization


If the Company undergoes a reorganization (as defined in Section 368(a) of the
Code) during the period beginning on the date the Committee certifies the amount
of the Award that has been earned by the Participants and ending on the Vesting
Date, the Committee may, in its sole and absolute discretion, take whatever
action it deems necessary, advisable or appropriate with respect to the Account
of each Participant that has earned an Award in order to reflect such
transaction, including, but not limited to, adjusting the number of Units
credited to each such Participant's Account.



As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 23 

 ARTICLE 12.  MISCELLANEOUS
 


12.1         Compliance with Laws


The obligations of the Company to issue Common Stock awarded pursuant hereto are
subject to compliance with all applicable governmental laws, regulations, rules
and administrative actions, including, but not limited to, the Securities Act of
1933 and the Exchange Act and all rules promulgated thereunder.


12.2         Termination/Amendment


The Committee may suspend or terminate the Leadership Stock Program in whole or
in part at any time, provided, however, no such suspension or termination shall
cause a violation of Section 409A.  In addition, the Committee may, at any time
and from time to time, amend this Administrative Guide in any manner, provided,
however, no such amendment shall cause a violation of Section 409A.


12.3         Section 162(m) of the Code


If any provision of this Administrative Guide would cause the Awards granted to
a Covered Person not to constitute “qualified performance-based compensation”
under Section 162(m) of the Code, that provision, in so far as it pertains to
the Covered Person, shall be severed from, and shall be deemed not to be a part
of, this Administrative Guide, but the other provisions hereof shall remain in
full force and effect.  Further, if this Administrative Guide fails to contain
any provision required under Section 162(m) in order to make the Awards granted
hereunder to a Covered Employee be “qualified performance-based compensation,”
then this Administrative Guide shall be deemed to incorporate such provision,
effective as of the date of this Administrative Guide’s adoption by the
Committee.


12.4         Participant’s Rights Unsecured


The amounts payable under this Administrative Guide shall be unfunded, and the
right of any Participant or his or her estate to receive payment under this
Administrative Guide shall be an unsecured claim against the general assets of
the Company.  No Participant shall have the right to exercise any of the rights
or privileges of a shareholder with respect to the Units credited to his or her
Participant Account.

As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 24 

12.5         No Guarantee of Tax Consequences  


No person connected with the Leadership Stock Program or this Administrative
Guide in any capacity, including, but not limited to, the Company and its
directors, officers, agents and employees makes any representation, commitment,
or guarantee that any tax treatment, including, but not limited to, federal,
state and local income, estate and gift tax treatment, will be applicable with
respect to amounts deferred under the Leadership Stock Program, or paid to or
for the benefit of a Participant or Beneficiary under the Leadership Stock
Program, or that such tax treatment will apply to or be available to a
Participant or Beneficiary on account of participation in the Leadership Stock
Program.


12.6         Tax Withholding


Kodak will pay the taxes required to be withheld with respect to an Award under
the Leadership Stock Program by reducing a portion of the Units otherwise due
the Participant as a result of an Award.  The portion of the Units withheld will
equal in amount the taxes required to be withheld.  The Units which are so
withheld will be valued at the Fair Market Value of the Common Stock on the date
of the payment of the Award.


12.7         Section 409A Compliance


The Awards deferred pursuant to Article 10 of this Administrative Guide are
intended to comply with Section 409A, and this Administrative Guide shall be
interpreted and administered consistent with such intention, and in accordance
with Eastman Kodak Company’s Policy Regarding Section 409A Compliance.

As amended 01-01-2009
 
 

 
Administrative Guide for
2004-2005 Performance Cycle
Leadership Stock Program
under Article 12 of the
2000 Omnibus long-Term Compensation Plan
Page 25 











 EXHIBIT A - TARGET AWARD RANGE (SECTION 5.2) (INCLUDED WITH ORIGINAL)
 


 EXHIBIT B - PERFORMANCE GOAL (SECTION 6.2) (INCLUDED WITH ORIGINAL)
 


 EXHIBIT C - PERFORMANCE FORMULA (SECTION 6.3) (INCLUDED WITH ORIGINAL)
 



As amended 01-01-2009
 
 

 
